Pfeifer, J.,
dissenting. I would read the “all such other matters as are proper” clause in R.C. 4909.15(D)(2) as being broad enough in its scope to authorize the action undertaken by the Public Utilities Commission of Ohio (“PUCO”) to implement a three-year staggered rate increase. The record indicates ample evidence supporting the compelling public policy reasons for the approach taken by the PUCO. Rate shock can be disastrous not only for the family budget, but also for Ohio’s business climate.
The PUCO, however, has no statutory authority to revoke its own prior stipulations when they are retrospectively regretted. The PUCO’s own words in its November 26, 1985 order are unequivocal: “[The] settlement represents an opportunity to put nuclear Zimmer behind us * * * [and] closes the chapter on nuclear Zimmer.” (PUCO case No. 84-1187-EL-UNC, 11-12.) These words memorialize a promise by the PUCO not to further contest the inclusion in the ratebase of accrued AFUDC, nuclear fuel expenses, and for nuclear wind-down costs.
A deal’s a deal. It is regrettable that a state agency, which entered into this agreement on behalf of the public in an effort to encourage utility companies to build new, safer, more efficient generating facilities, now exhibits bad faith by renouncing its covenant not to contest once the project was completed.